Citation Nr: 1824056	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In the June 2013 Substantive Appeal to the Board, the Veteran requested a hearing before the Board but withdrew that request in writing in January 2015. 

In October 2015, the Board remanded the case for further development, to include obtaining additional records and affording the Veteran VA examinations in connection with his claims.  This development was accomplished by the RO. The Board also remanded this case in August 2017 to obtain an addendum opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional remand is necessary in order to obtain a clarification concerning the etiology of the Veteran's sleep apnea. 

The Veteran underwent a VA examination for sleep apnea in March 2016, after which the examiner determined that the claimed sleep apnea is less likely as not related to service.  The examiner explained that, although a sleep study done in 2009 resulted in a positive diagnosis of obstructive sleep apnea, the Veteran no longer had the disorder after undergoing nasal surgery.  Notably, however, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319   (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed). 

Moreover, the Board observes that in providing rationale, the examiner inaccurately described the January 2009 sleep study report.  In this regard, the Board finds incorrect the March 2016 VA examiner's statement that the initial sleep study conducted in January 2009 did not demonstrate snoring.  To the contrary, the sleep study report reflects that moderate snoring was noted by the technologist.  See section of the report titled Respiratory (baseline).  For this reason, the opinion is, in part, based on an inaccurate factual premise.  Lastly, the March 2016 examiner failed to address the lay statements of the Veteran regarding sleep apnea symptoms in service and continuously after separation from service, as well as the lay statements provided by his spouse. 

As a result, in August 2017, an addendum opinion was obtained from the March 2016 VA examiner. However, he was not able to address all the above deficiencies. He provided an opinion that sleep apnea was not caused or aggravated by service-connected sinusitis. See August 2017 addendum opinion.  He further provided that he was unable to state without resorting to mere speculation that "an undiagnosed sleep apnea existed during service or is related to service based on lay statements and snoring complaints." Id. The examiner expressed that "lay statements and snoring complaints are clinically insufficient to render a diagnosis of sleep apnea irrespective of date of original diagnosis." Id.

Accordingly, an additional opinion is needed to address the etiology of the sleep apnea diagnosed in January 2009, as the March 2016 examiner was unable to do so.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to an examiner other than the March 2016 VA examiner, if possible, for an opinion regarding the etiology of the Veteran's sleep apnea. 

**The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After a review of the claims file, the examiner should respond to the following:

(a) Clarify whether the Veteran has a current diagnosis of sleep apnea, or any residuals thereof.  Note:  A current disability is defined as one diagnosed since the beginning of the claim and during its pendency. 

(b)  For any instance of sleep apnea diagnosed since the date of the claim, to INCLUDE the 2009 diagnosis regardless of whether it has since resolved, provide an opinion as to whether it, at least as likely as not (50 percent or greater), had its onset during service or is otherwise related to it. 

*In doing so, please address: the fact that sleep apnea was confirmed only 10 months after the Veteran's discharge from service; the Veteran's lay assertions describing sleep apnea symptoms in-service and following separation from service; and the Veteran's spouse's lay assertions that the Veteran snored after separation from service and had to be woken up because "he quit breathing," and his indication that nasal decongestants did not work until he got his CPAP machine.  See November 2009 correspondence entry from 11/02/2009. 

(c)  For any instance of sleep apnea diagnosed since the date of the claim, to INCLUDE the 2009 diagnosis regardless of whether it has since resolved, provide an opinion as to whether it, at least as likely as not (50 percent or greater), was caused or permanently aggravated beyond its normal progression by the service-connected sinusitis.

The examiner should provide a rationale for the opinion.  

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

